Citation Nr: 0805209	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-18 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $9052.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the appellant's request for a waiver of pension overpayment.

The Board notes that the veteran's numerous other outstanding 
claims of entitlement to service connection, increased 
ratings, and individual unemployability are the subject of a 
separate division.


FINDINGS OF FACT

1.  The appellant's action in failing to timely inform VA of 
his correct income and expenses, specifically his wife's 
Social Security income, which created the overpayment in 
question, does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in his 
dealings with the government.

2.  The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.  Collection of more than one-half of the resulting 
indebtedness may deprive the appellant of basic necessities.

4.  Recovery of the remaining portion of the debt would not 
nullify the objective for which the benefits were intended, 
as the benefits were intended to provide supplemental income 
should a veteran's income fall below a set level, and the 
veteran's income was in excess of that level.

5.  Failure to make restitution of one-half of the 
indebtedness would result in unfair gain to the debtor, at 
the expense of the government.

6.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

1.  Recovery of one-half of the overpayment of VA pension 
benefits in the calculated amount of $9052.00, plus 
attributable accrued interest, would be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2007).

2.  Recovery of the remaining one-half of the overpayment of 
VA pension benefits in the calculated amount of $9052.00, 
plus attributable accrued interest, would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  

Historically, a May 1994 rating decision granted the veteran 
entitlement to nonservice connected pension benefits 
effective September 1993.  However, he was informed that 
benefits were not payable due to his excessive income.  A 
letter dated May 1994 informed the veteran that his current 
income exceeded the maximum annual rate of income at that 
time for a veteran with a spouse to receive a disability 
pension.  Therefore, nonservice connected pension benefits 
could not be paid.  In a June 1994 improved pension 
eligibility verification report, the veteran indicated that 
his wife had left him, and that he therefore had no income, 
and 7 dependent children.  

During an October 1994 hearing, the veteran reported that he 
had been separated from his wife for 8 months, and that he 
had no income other than food stamps.  The veteran indicated 
that divorce proceedings had been initiated against his wife.  
In an October 1994 income and net worth statement, the 
veteran again indicated that he and his wife were separated, 
and that he had no income.  Based on this information, 
nonservice connected pension benefits were paid effective 
April 1994, based on the veteran's report of no income and 
separation from his wife.   

The veteran was informed of this payment by a letter dated 
January 1995.  That letter also specifically informed the 
veteran that the rate of VA pension depended on total 
"family" income which includes the payee's income and that 
of any dependents.  He was told that the payments must be 
adjusted whenever this income changes, and he was told to 
notify the VA immediately if income was received from any 
other source.  That letter also indicated that his failure to 
promptly tell VA about income changes could create an 
overpayment which would have to be repaid.

In May 2003, the veteran notified the RO that he was living 
with his wife, and requested she be added to his award of 
benefits, as a dependent spouse.  An improved pension 
eligibility verification report dated May 2003, submitted by 
the veteran, indicated that neither he nor his wife had any 
income, to include any Social Security income.

In October 2005, a VA official called the veteran to verify 
his marital status.  This was done because a spouse was 
mentioned in the veteran's VA treatment records.  At that 
time, the veteran verified that he had been married since 
July 1974.  A check of Social Security Administration records 
revealed that the veteran's spouse had been in receipt of 
Social Security benefits since April 1, 2003.  The veteran 
was then sent a letter proposing to change his benefit 
entitlement from pension to compensation effective May 1, 
2003, and that the veteran's pension benefits must be 
terminated effective May 1, 2003, based on excessive income.  
In January 2006, an amended award was processed, terminating 
pension benefits and starting compensation benefits effective 
May 1, 2003; resulting in an overpayment to the veteran of 
$9052.00.  The veteran was sent a collection letter in 
February 2006, and requested a waiver shortly thereafter.  A 
March 2006 decision of the committee on waivers denied a 
waiver, feeling it would not be against equity and good 
conscience to deny the waiver.  Subsequently, this appeal 
ensued.

A financial status report received in February 2006 indicated 
that the veteran and his spouse had a combined total income 
that was less than his family's total monthly expenses of 
$2229.  The veteran therefore indicated he was unable to pay 
this debt, as his monthly expenses exceeded his monthly 
income.

A financial status report dated May 2006 indicated that the 
veteran and his spouse had a reduced combined total income, 
because of an election to receive compensation instead of 
pension benefits, with total monthly expenses of $1957.00.

The Law

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2007), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2007).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2007).  In applying 
the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2007).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Resolving all 
doubt in favor the veteran, the Board will concur with the 
COWC and finds no legal bar to the benefit now sought is 
present.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds that the appellant is solely at fault in the 
creation of this debt.  He failed to inform VA promptly of 
his wife's income for the time period in question.   The 
veteran has argued that he did not intend to defraud the 
government.  However, the veteran was clearly informed that 
he was required to report his or any dependent's income, and 
that the pension benefits he was granted were income based; 
therefore the Board finds that the veteran's failure to 
report his wife's Social Security income was entirely his 
fault, and the VA bears no fault. 

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of the entire amount 
of the debt may deprive the appellant of basic necessities.  
As noted above, on a Financial Status Report submitted in 
February 2006, the veteran and his spouse's reported net 
monthly income was less than total monthly expenses.  The 
veteran's financial status report from May 2006 reflects a 
further drop in the family's income.  When considering the 
costs of the basic necessities of life: food, shelter, 
utilities and medical expenses, his reported costs are not 
out of line.  The Board finds that there would be a degree of 
financial hardship to require recovery of the entire debt, 
but that the veteran should be able to pay half the 
indebtedness over time with attention to his monthly budget.  
Therefore the Board finds that requiring repayment of the 
remaining one-half to the debt over time would not deprive 
the veteran of life's basic necessities.  

The Board finds that recovery of one-half of the debt would 
not nullify the objective for which benefits are intended, as 
pension benefits are intended to provide supplemental income 
should a veteran's income fall below a set level, and the 
veteran and his wife's income was in excess of the set level.  
The Board finds that failure to make restitution of at least 
a portion of the debt to the government would therefore 
result in an unfair gain to the debtor.

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the appellant's 
fault in the creation of the overpayment, in that he did not 
promptly report his correct income and expenses, and the 
appellant's financial situation, in finding that recovery of 
the remaining one-half of the debt would not be contrary to 
equity and good conscience.

Based on the record in this case, the Board finds that it 
would be against the principles of equity and good conscience 
to require that the veteran repay the entire pension 
indebtedness in the amount of $9052.00, and that waiver of 
recovery of one-half of the debt is warranted.  The end 
result is not unduly favorable or adverse to either the 
Government or the veteran. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Waiver of recovery of one-half of an overpayment of pension 
benefits in the calculated amount of $9052.00, plus 
attributable accrued interest, is allowed.

Waiver of recovery of the remaining one-half of an 
overpayment of pension benefits in the calculated amount of 
$9052.00, plus attributable accrued interest, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


